    Case: 1:19-cv-06276 Document #: 36 Filed: 12/10/20 Page 1 of 2 PageID #:175




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,               )
                                         )
           Plaintiff,                    )              Case No. 19-6276
                                         )
           v.                            )              The Hon. Harry D. Leinenweber
                                         )
 JAMES COSMANO,                          )
 ING BANK FSB, now known as Capitol One, )
 National Association,                   )
 VILLAGE OF OAK PARK, ILLINOIS, and      )
 COOK COUNTY, ILLINOIS,                  )
                                         )
           Defendants.                   )

                                 STIPULATION TO DISMISS

       The Parties that have appeared in this action hereby stipulate, pursuant to Rule

41(a)(1)(A)(ii) of the Fed. R. Civ. P., to dismiss this action without prejudice and with each party

to bear their own costs, including any possible attorneys’ fees.



STIPULATED AS TO FORM AND SUBSTANCE:



For Plaintiff United States of America               For Defendant James Cosmano:

/s/ James M. Strandjord                              /s/ David H. Carter
JAMES M. STRANDJORD                                  DAVID H. CARTER #6204782
Trial Attorney, Tax Division                         Attorney at Law
U.S. Department of Justice                           308 West State Street, Suite 215
P.O. Box 55                                          Rockford, IL 61101
Washington, D.C. 20044                               (815) 968-8900
202-616-3345 (v)                                     DHCLAW@aol.com
202-514-5238 (f)
James.M.Strandjord@usdoj.gov




                                                 1
    Case: 1:19-cv-06276 Document #: 36 Filed: 12/10/20 Page 2 of 2 PageID #:176




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of December, 2020, I electronically filed the
foregoing document with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to all ECF filers.



                                              /s/James M. Strandjord
                                              JAMES M. STRANDJORD
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                  2
